DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/02/2022 has been entered. Claims 1, 3-11, and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10-11, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) and Aichriedler et al. (U.S. Publication No. 2018/0198545).

Regarding claim 1. (Currently Amended) Avantaggiati teaches:
A method for multi-rate synchronization of a digital sensor that provides a digital sensor output signal and a processor arrangement that processes the digital sensor output signal according to a processing algorithm and that provides a processor output signal (See para[0002]. Digital systems involving processing of sampled data.), the method comprising the steps of:
operating the digital sensor (See Figure 1 and para[0051]: MEMS acceleration sensor 2.) to provide the digital sensor output signal with a first sample rate (See Figure 1 and para[0050]. MEMS configured to generate a stream of samples at a first sampling rate.), and
in a processor arrangement that is separate from a processor of the digital sensor (See Figure 1 and para[0051]: Fractional sampling rate converter function 1.), operating the processor arrangement to provide a processor output signal with a second sample rate (See Figure 1; para[0004]; and para[0050]. The target value of the second sampling rate. A data processing system configured to accept a stream of samples at a second sampling rate.).
Avantaggiati is silent as to the language of:
a second sample rate that is an integer multiple of the first sample rate;
generating, in the processor arrangement, a trigger signal that is forwarded to the digital sensor and triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and 
inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal.
Nevertheless Rosenthal teaches:
a second sample rate that is an integer multiple of the first sample rate (See para[0006]. A process called interpolation may be used when the sampling rate of the output is intended to be an integer multiple higher than the sampling rate of the input signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the second sample rate is an integer multiple of the first sample rate such as that of Rosenthal. Avantaggiati and Rosenthal are analogous to the instant application, as all of the references are directed to the same field of endeavor of sample rate conversion. One of ordinary skill would have been motivated to modify Avantaggiati, because using a second sample rate that is an integer multiple of a first sample rate would have enabled the use of interpolation to convert the first sample rate to the second sample rate, as recognized by Rosenthal.
Rosenthal is silent as to the language of:
generating, in the processor arrangement, a trigger signal that is forwarded to the digital sensor and triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and 
inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal.
	Nevertheless Aichriedler teaches:
generating, in the processor arrangement (See Fig. 1A; para[0023]; and para[0027]: ECU.), a trigger signal (See Fig. 1A and para[0039]: Sync signals 105.)  that is forwarded to the digital sensor (See Fig. 1A and para[0039]: the ECU provides … a group of sync signals … to the sensor.) and triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See Fig. 3, Fig. 4, para[0023], para[0025], para[0027], and para[0083] – para[0084]: ECU 210 may being receiving sensor data X and performing one or more operations associated with sensor data X (e.g., pre-processing, field oriented control (FOC) calculation, space vector PWM (SVPWM), and/or the like).); and 
inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal (See Fig. 3, Fig. 4, and para[0084]: ECU 210 may being receiving sensor data X and performing one or more operations associated with sensor data X (e.g., pre-processing, field oriented control (FOC) calculation, space vector PWM (SVPWM), and/or the like).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati by generating, in the processor arrangement, a trigger signal that is forwarded to the digital sensor and triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal such as that of Aichriedler. Avantaggiati and Aichriedler are analogous to the instant application, because all of the references are directed to the same field of endeavor. Aichriedler teaches, “Here, the ECU needs to receive the sensor data in real-time even though the ECU may not need the sensor data until a later point in time (e.g., a later time at which ECU is to perform a computing operation using the sensor data). Therefore, the ECU must perform an operation to synchronize the sensor data with a clock of the ECU 210, which operates in an ECU clock domain that differs from the sensor clock domain.” (See para[0023]). One of ordinary skill would have been motivated to modify Avantaggiati, because using a trigger signal that is forwarded to the digital sensor would help to synchronize the sensor data with a computing operation, as recognized by Aichriedler.

Regarding claim 4. (Original) Avantaggiati teaches:
The method of claim 1, 
wherein the processor arrangement further comprises a single processor (See Figure 1; and para[0051]. System data processing 3.), the method further comprising the steps of: 
processing the digital sensor output signal (See Figure 1; and para[0054]. Processing is performed on the stream of data received from the MEMES.); and 
synchronizing the second sample rate with the first sample rate with the single processor (See para[0070] and para[0072]. Synchronization. Resynchronized output signal.).

Regarding claim 8. (Previously Presented) Avantaggiati is silent as to the language of:
The method of claim 1, 
further comprising the step of compensating delays occurring before processing of the digital sensor output signal according to the algorithm.
Nevertheless Aichriedler teaches:
further comprising the step of compensating delays occurring before processing of the digital sensor output signal according to the algorithm (See Fig. 4, Fig. 5, para[0032], and para[0097]: As further shown in FIG. 5, process 500 may include selectively adjusting a delay time for triggering a sensor operation, associated with another synchronization signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati further comprising the step of compensating delays occurring before processing of the digital sensor output signal according to the algorithm such as that of Aichriedler. Avantaggiati and Aichriedler are analogous to the instant application, because all of the references are directed to the same field of endeavor. Aichriedler teaches, “In some cases, such a delay introduces the potential errors in the sensor system.” (See para[0030]). One of ordinary skill would have been motivated to modify Avantaggiati, because compensating for delays would help to reduce potentials errors in the sensor system caused by delays, as recognized by Aichriedler.

Regarding claim 10. (Original) Avantaggiati teaches:
The method of claim 1, 
further comprising the step of interpolating the processor output signal using at least one of sampling of the processor output signal (See para[0003]. convert sampled data from a first sampling rate to a second sampling rate by upsampling to a higher sampling rate that is a multiple of both the first and second sampling rates.).

Regarding claim 11. (Currently Amended) Avantaggiati teaches:
A system for multi-rate synchronization of a digital sensor (See Figure 1 and para[0051]: MEMS acceleration sensor 2.) that is configured to provide a digital sensor output signal and a processor arrangement that is configured to process the digital output signal according to a processing algorithm and to provide a processor output signal (See para[0002]. Digital systems involving processing of sampled data.), wherein: 
the digital sensor is further configured to provide the digital sensor output signal with a first sample rate (See Figure 1 and para[0050]. MEMS configured to generate a stream of samples at a first sampling rate.), and 
the processor arrangement, separate from the processor of the digital sensor (See Figure 1 and para[0051]: Fractional sampling rate converter function 1.), is further configured to provide the processor output signal with a second sample rate (See Figure 1; para[0004]; and para[0050]. The target value of the second sampling rate. A data processing system configured to accept a stream of samples at a second sampling rate.).
Avantaggiati is silent as to the language of:
the second sample rate is an integer multiple of the first sample rate;
a trigger signal is generated in the processor arrangement and forwarded to the digital sensor triggering processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and 
the new sample of the digital sensor output signal is input into the processor arrangement for processing of the digital sensor output signal.
Nevertheless Rosenthal teaches:
the second sample rate is an integer multiple of the first sample rate (See para[0006]. A process called interpolation may be used when the sampling rate of the output is intended to be an integer multiple higher than the sampling rate of the input signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the second sample rate is an integer multiple of the first sample rate such as that of Rosenthal. Avantaggiati and Rosenthal are analogous to the instant application, as all of the references are directed to the same field of endeavor of sample rate conversion. One of ordinary skill would have been motivated to modify Avantaggiati, because using a second sample rate that is an integer multiple of a first sample rate would have enabled the use of interpolation to convert the first sample rate to the second sample rate, as recognized by Rosenthal.
Rosenthal is silent as to the language of:
a trigger signal is generated in the processor arrangement and forwarded to the digital sensor triggering processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and 
the new sample of the digital sensor output signal is input into the processor arrangement for processing of the digital sensor output signal.
Nevertheless Aichriedler teaches:
a trigger signal (See Fig. 1A and para[0039]: Sync signals 105.) is generated in the processor arrangement (See Fig. 1A; para[0023]; and para[0027]: ECU.) and forwarded to the digital sensor (See Fig. 1A and para[0039]: the ECU provides … a group of sync signals … to the sensor.) triggering processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See Fig. 3, Fig. 4, para[0023], para[0025], para[0027], and para[0083] – para[0084]: ECU 210 may being receiving sensor data X and performing one or more operations associated with sensor data X (e.g., pre-processing, field oriented control (FOC) calculation, space vector PWM (SVPWM), and/or the like).); and 
the new sample of the digital sensor output signal is input into the processor arrangement for processing of the digital sensor output signal (See Fig. 3, Fig. 4, para[0023], para[0025], para[0027], and para[0083] – para[0084]: ECU 210 may being receiving sensor data X and performing one or more operations associated with sensor data X (e.g., pre-processing, field oriented control (FOC) calculation, space vector PWM (SVPWM), and/or the like).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati by a trigger signal is generated in the processor arrangement and forwarded to the digital sensor triggering processing of the digital sensor output signal when a new sample of the digital sensor output signal is available; and the new sample of the digital sensor output signal is input into the processor arrangement for processing of the digital sensor output signal such as that of Aichriedler. Avantaggiati and Aichriedler are analogous to the instant application, because all of the references are directed to the same field of endeavor. Aichriedler teaches, “Here, the ECU needs to receive the sensor data in real-time even though the ECU may not need the sensor data until a later point in time (e.g., a later time at which ECU is to perform a computing operation using the sensor data). Therefore, the ECU must perform an operation to synchronize the sensor data with a clock of the ECU 210, which operates in an ECU clock domain that differs from the sensor clock domain.” (See para[0023]). One of ordinary skill would have been motivated to modify Avantaggiati, because using a trigger signal that is forwarded to the digital sensor would help to synchronize the sensor data with a computing operation, as recognized by Aichriedler.

Regarding claim 14. (Original) Avantaggiati teaches:
The system of claim 11, 
wherein the processor arrangement comprises a single processor (See Figure 1; and para[0051]. System data processing 3.), 
the single processor configured to process the digital sensor output signal (See Figure 1; and para[0054]. Processing is performed on the stream of data received from the MEMES.) and 
to synchronize the second sample rate with the first sample rate with the single processor (See para[0070] and para[0072]. Synchronization. Resynchronized output signal.).

Regarding claim 18. (Previously Presented) Avantaggiati is silent as to the language of:
The system of claim 11, 
wherein the processor arrangement is further configured to compensate delays occurring before processing of the digital sensor output signal according to the algorithm.
Nevertheless Aichriedler teaches:
wherein the processor arrangement is further configured to compensate delays occurring before processing of the digital sensor output signal according to the algorithm (See Fig. 4, Fig. 5, para[0032], and para[0097]: As further shown in FIG. 5, process 500 may include selectively adjusting a delay time for triggering a sensor operation, associated with another synchronization signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati further comprising the step of compensating delays occurring before processing of the digital sensor output signal according to the algorithm such as that of Aichriedler. Avantaggiati and Aichriedler are analogous to the instant application, because all of the references are directed to the same field of endeavor. Aichriedler teaches, “In some cases, such a delay introduces the potential errors in the sensor system.” (See para[0030]). One of ordinary skill would have been motivated to modify Avantaggiati, because compensating for delays would help to reduce potentials errors in the sensor system caused by delays, as recognized by Aichriedler.

Regarding claim 20. (Original) Avantaggiati teaches
The system of claim 11, 
wherein the processor arrangement is further configured to interpolate the processor output signal, interpolating the processor output signal using at least one of sampling and low-pass filtering of the processor output signal (See para[0003]. convert sampled data from a first sampling rate to a second sampling rate by upsampling to a higher sampling rate that is a multiple of both the first and second sampling rates.).

Claims 3, 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) and Aichriedler et al. (U.S. Publication No. 2018/0198545) as applied to claims 1, 8, 11, and 18 above, and further in view of Kawakami et al. (U.S. Publication No. 2013/0096812).

Regarding claim 3. (Previously Presented) Avantaggiati is silent as to the language of:
The method of claim 1, 
further comprising the step of: 
delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available.
Nevertheless Kawakami teaches:
delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See para[0025]: The trigger generation circuit 11 generates a trigger signal S4 (pulse signal shown as trigger signal in FIG. 4) which has a rising edge after a delay time T.sub.F of the digital filter 8.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati by delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available such as that of Kawakami. Avantaggiati and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “when a filtering process is performed for removing noise, a delay time due to the filtering process (hereafter, a filer delay time) is generated.” (See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of adding a delay to the trigger signal would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.

Regarding claim 9. (Original) Avantaggiati is silent as to the language of:
The method of claim 8, 
wherein the step of compensating the delays is based on a fixed compensation scheme.
Nevertheless Kawakami teaches:
wherein the step of compensating the delays is based on a fixed compensation scheme (See Fig. 2; para[0022]; para[0042]. Each time the RAM 9 receives the digital sensor signal S2, the digital sensor signal S2 is stored in the RAMa and a data value stored in the RAMa is transmitted to the RAMb.). (Examiner Note: Applicant’s Specification defines a “fixed timing scheme” by example “the sensor data decode is performed in the 6th slot and the algorithm-processing is performed in the 7th slot” (See para[0036]). The method disclosed by Kawakami also follows a fixed scheme where data is first stored in RAMa and then moved to RAMb.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the step of compensating the delays is based on a fixed compensation scheme such as that of Kawakami. Avantaggiati and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “Because the huge amount of data has to be stored in the RAM, a storage capacity of the RAM is huge and a cost increases” (See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of a fixed compensation scheme would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Regarding claim 13. (Previously Presented) Avantaggiati is silent as to the language of:
The system of claim 11, 
wherein the processor arrangement is further configured to: 
delay the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available.
Nevertheless Kawakami teaches:
delay the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See para[0025]. The trigger generation circuit 11 generates a trigger signal S4 (pulse signal shown as trigger signal in FIG. 4) which has a rising edge after a delay time T.sub.F of the digital filter 8.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati to delay the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available such as that of Kawakami. Avantaggiati and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “when a filtering process is performed for removing noise, a delay time due to the filtering process (hereafter, a filer delay time) is generated.” (See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of adding a delay to the trigger signal would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.

Regarding claim 19. (Original) Avantaggiati is silent as to the language of:
The system of claim 18, 
wherein compensating the delays is based on a fixed compensation scheme.
Nevertheless Kawakami teaches:
wherein compensating the delays is based on a fixed compensation scheme (See Fig. 2; para[0022]; para[0042]. Each time the RAM 9 receives the digital sensor signal S2, the digital sensor signal S2 is stored in the RAMa and a data value stored in the RAMa is transmitted to the RAMb.). (Examiner Note: Applicant’s Specification defines a “fixed timing scheme” by example “the sensor data decode is performed in the 6th slot and the algorithm-processing is performed in the 7th slot” (See para[0036]). The method disclosed by Kawakami also follows a fixed scheme where data is first stored in RAMa and then moved to RAMb.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein compensating the delays is based on a fixed compensation scheme such as that of Kawakami. Avantaggiati and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “Because the huge amount of data has to be stored in the RAM, a storage capacity of the RAM is huge and a cost increases” (See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of a fixed compensation scheme would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) and Aichriedler et al. (U.S. Publication No. 2018/0198545) as applied to claim 1 and 11 above, and further in view of Pitigoi-Aron et al. (W.O. Publication No. 2017/070588).

Regarding claim 5. (Original) Avantaggiati teaches:
The method of claim 1, 
processing the digital sensor output signal with the main processor (See Figure 1; and para[0051]. System data processing 3.); and 
Avantaggiati is silent as to the language of:
wherein the processor arrangement further comprises a main processor and a host processor, the method further comprising the steps of:
synchronizing the second sample rate with the first sample rate with the host processor.
Nevertheless Pitigoi-Aron teaches:
wherein the processor arrangement further comprises a main processor and a host processor (See para[0003]. Host controller. Slave unit.), the method further comprising the steps of: 
synchronizing the second sample rate with the first sample rate with the host processor (See para[0008]. The synchronization message configured to be transmitted from a host controller to a sensor on a transport medium.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the processor arrangement further comprises a main processor and a host processor, the method further comprising the steps of: synchronizing the second sample rate with the first sample rate with the host processor such as that of Pitigoi-Aron. Avantaggiati and Pitigoi-Aron are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Pitigoi-Aron teaches, “The synchronous method is more energy efficient in a device comprising multiple sensors because data transfers from more than one sensor may be consolidated into a single poll and transfer session” (See para[0004]). One of ordinary skill would have been motivated to modify Avantaggiati, because combining a main and a host would be more energy efficient as data transfers from multiple sensor could be consolidated in to a single transfer session, as recognized by Pitigoi-Aron.

Regarding claim 15. (Original) Avantaggiati teaches:
The system of claim 11,
the main processor configured to process the digital sensor output signal (See Figure 1; and para[0051]. System data processing 3.).
Avantaggiati and Rosenthal are silent as to the language of:
wherein the processor arrangement comprises a main processor and a host processor, and the host processor configured to synchronize the second sample rate with the first sample rate.
Nevertheless Pitigoi-Aron teaches:
wherein the processor arrangement comprises a main processor and a host processor (See para[0003]. Host controller. Slave unit.), the main processor configured to process the digital sensor output signal and the host processor configured to synchronize the second sample rate with the first sample rate (See para[0008]. The synchronization message configured to be transmitted from a host controller to a sensor on a transport medium.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the processor arrangement comprises a main processor and a host processor, and the host processor configured to synchronize the second sample rate with the first sample rate such as that of Pitigoi-Aron. Avantaggiati and Pitigoi-Aron are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Pitigoi-Aron teaches, “The synchronous method is more energy efficient in a device comprising multiple sensors because data transfers from more than one sensor may be consolidated into a single poll and transfer session” (See para[0004]). One of ordinary skill would have been motivated to modify Avantaggiati, because combining a main and a host would be more energy efficient as data transfers from multiple sensor could be consolidated in to a single transfer session, as recognized by Pitigoi-Aron.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) and Aichriedler et al. (U.S. Publication No. 2018/0198545) as applied to claims 1 and 11 above, and further in view of Kong et al. (U.S. Publication No. 2010/0057228).

Regarding claim 6. (Previously Presented) Avantaggiati is silent as to the language of:
The method of claim 1, 
wherein the digital sensor signal is a data stream including data from the digital sensor, the method further comprising the step of decoding the data of the data stream from the digital sensor.
Nevertheless Kong teaches:
wherein the digital sensor signal is a data stream including data from the digital sensor, the method further comprising the step of decoding the data of the data stream from the digital sensor (See Fig. 1; para[0005] and para[0024]. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the digital sensor signal is a data stream including data from the digital sensor, the method further comprising the step of decoding the data of the data stream from the digital sensor such as that of Kong. Avantaggiati and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.
	
Regarding claim 7. (Original) Avantaggiati is silent as to the language of:
The method of claim 6, 
wherein the data from the digital sensor are of a predefined data type and the step of decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement.
Nevertheless Kong teaches:
wherein the data from the digital sensor are of a predefined data type and the step of decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement (See Fig. 1; Fig. 2; para[0024]; and para[0099]. Exemplary types of audio input devices may comprise analog microphones, digital microphones, and stereo line-in. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.). (Examiner Note: Kong makes no mention of the system having to wait a time period before it is able to decode the data stream.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the data from the digital sensor are of a predefined data type and the step of decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement such as that of Kong. Avantaggiati and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.

Regarding claim 16. (Original) Avantaggiati is silent as to the language of:
The system of claim 11, 
wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor.
Nevertheless Kong teaches:
wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor (See Fig. 1; para[0005] and para[0024]. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor such as that of Kong. Avantaggiati and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.

Regarding claim 17. (Original) Avantaggiati is silent as to the language of:
The system of claim 16, 
wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement.
Nevertheless Kong teaches:
wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement (See Fig. 1; Fig. 2; para[0024]; and para[0099]. Exemplary types of audio input devices may comprise analog microphones, digital microphones, and stereo line-in. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.). (Examiner Note: Kong makes no mention of the system having to wait a time period before it is able to decode the data stream.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement such as that of Kong. Avantaggiati and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant argues: According to the teachings and claims of the present invention, the trigger signal sent from the processor to the sensor is a request to the sensor and the algorithm is only executed when the latest sensor data is available. See claims 1 and 11, supported by paragraph [0055] of the specification as filed. The adaptive algorithm is only executed when the latest sensor data is available. This lowers the system latency which enable multi-rate processing. Therefore, no additional delay, asynchronous sample rate converter or other asynchronous processing lowers the total system performance.
Applicant’s arguments with respect to the rejection of the amended claim(s) 1 and 11 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The adaptive algorithm is only executed when the latest sensor data is available) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite “triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available”, the claims fail to limit how or by what the “digital sensor signal” is processed. Rather, the claims only require that a “trigger signal” trigger processing. Because the broadest reasonable interpretation of the claim limitation is taught by Aichriedler, as described in detail in 35 USC 103 rejection above, the rejection of claims 1 and 11 is maintained.
Applicant argues that: Based on the sample pattern, the sensor may determine, to have data ready for transmission at or near a time point at which the sensor receives the trigger signal, the sensor performs it operation before the ECU transmits the trigger. This is accomplished by implementing a buffer to ensure that sensor data is ready for transmission before sync signal X is received. Therefore, Applicant respectfilly asserts that sensor data in Aichriedler is not provided when the latest sensor data is available as taught and claimed in the present invention.
Applicant’s arguments with respect to the rejection of the amended claim(s) 1 and 11 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The latest sensor data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of “when a new sample of the digital sensor output signal is available” includes transmitting already prepared sensor data on receipt of a sync signal, as taught by Aichriedler and detailed in the 35 USC 103 rejection above. Because the broadest reasonable interpretation of the claim limitation is taught by Aichriedler, as described in detail above, the rejection of claims 1 and 11 is maintained.
Applicant argues that: According to Aichriedler's teachings, a trigger signal purposely introduces latency to sync signals a sampling pattern with receiving signals from the ECU. Therefore, the total latency of the processor arrangement is not reduced.
Applicant’s arguments with respect to the rejection of the amended claim(s) 1 and 11 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduce the total latency of the processor arrangement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that: Applicant respectfully asserts that for the reasons presented above with respect to independent claims 1 and 11, that claims that depend therefrom, namely claims 5-7 and 15-17, are also patentable, as well as for their own patentable recitations. Applicant respectfully requests the Examiner withdraw the rejections under 35 U.S.C. 103.
Applicant’s arguments with respect to the rejection of dependent claims 3-10 and 13-20 under 35 USC 103 have been fully considered but are not persuasive as the 35 USC 103 rejection of the independent claims 1 and 11 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863     

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863